EXHIBIT 10.2

SECOND AMENDMENT TO THE
CONTRACT ALFALFA PRODUCTION SERVICES AGREEMENT

This Second Amendment to the Contract Alfalfa Production Services Agreement
(this "Amendment") is made this 7th day of August, 2015, by and among Pioneer
Hi-Bred International, Inc., an Iowa corporation ("Pioneer"), and S&W Seed
Company, a Nevada corporation ("Contractor"). Pioneer and Contractor are
collectively referred to herein as the "Parties" and each individually as a
"Party".

WHEREAS,

the Parties entered into that certain Contract Alfalfa Production Services
Agreement dated December 31, 2014, as amended by the First Amendment to the
Contract Alfalfa Production Services Agreement dated July 23, 2015 (as so
amended, the "Agreement").



WHEREAS

, the Parties now wish to amend the Agreement as provided in this Amendment.



NOW, THEREFORE

, for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:



As used in this Amendment, capitalized terms not defined herein shall have the
meanings ascribed to them in the Agreement.

The second sentence of Section 9(A)(i) of the Agreement shall be amended by
changing the reference to "November 15" therein to "September 15".

This Amendment shall be effective as of the date first written above.

In case of any inconsistencies between the terms and conditions contained in
this Amendment and the terms and conditions contained in the Agreement, the
terms and conditions of this Amendment shall control.

Except as set forth in this Amendment, (a) all provisions of the Agreement shall
remain unmodified and in full force and effect and (b) nothing contained in this
Amendment shall amend, modify or otherwise affect the Agreement or any Party's
rights or obligations contained therein.

This Amendment shall be governed by the substantive laws of the State of Iowa,
without regard to its conflicts of laws principles. Any controversy or claim
arising out of or relating to this Amendment shall be handled in accordance with
Section 16 of the Agreement.

--------------------------------------------------------------------------------



This Amendment (along with the Agreement and the other Transaction Documents (as
such term is defined in the APSA)) supersedes all prior agreements between the
Parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.

All of the terms and provisions of this Amendment shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.

This Amendment may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

 

 

 

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the Parties have executed and delivered this Amendment as of the date first
above written.

 

PIONEER HI-BRED
INTERNATIONAL, INC.

By: /s/ Paul E. Schickler
Name: Paul E. Schickler
Title: President

 
S&W Seed Company



By: /s/ /s/ Matthew K. Szot
Name: Matthew Szot
Title: CFO

 

 

[Signature Page to Second Amendment to the Contract Alfalfa Production Services
Agreement]

 

 

--------------------------------------------------------------------------------

 